Citation Nr: 1334194	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  06-33 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty from August 30, 1974 to September 17, 1974.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an April 2005 rating decision which, in pertinent part, denied the Veteran's claim.  

The Board has previously considered this claim.  In September 2010, the Board remanded the claim to afford the Veteran a VA examination and medical opinion regarding his claimed disability.  However, as the examination was determined by the Board to be inadequate, the claim was again remanded in October 2012 for an addendum opinion.  As there has now been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly-secured electronic repository is used to store and review documents involved in the claims process.


FINDING OF FACT

The probative evidence of record demonstrates that any increase in the Veteran's preexisting bilateral pes planus in service clearly and unmistakably was due to the natural progress of such disorder.






CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.304(b), 3.306 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, VA essentially satisfied the notification requirements of the VCAA by means of a letter dated April 2005, which informed the appellant of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  A subsequent letter, dated March 2006, satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's available service and post-service treatment records, as well as VA examination report, dated July 2011, and an addendum medical opinion, dated June 2013.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any available outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that has not already been associated with the claims folder.

Review of the July 2011 examination report shows that the VA examiner reviewed the complete claims folder, interviewed the Veteran regarding his reported history of symptomatology, and performed a comprehensive examination, along with a review of diagnostic test results.  Although the Board found the July 2011 examination report to be inadequate because the examiner failed to provide an rationale for his conclusion that the Veteran's pre-existing bilateral pes planus had not been aggravated by service, a second clinician reviewed the claims folder in June 2013 and provided a medical opinion complete with sound reasons and bases for her conclusion that the Veteran's claimed disability was neither caused, nor aggravated by military service.  Accordingly, the Board finds the examination reports, taken as a whole, adequate upon which to base a decision in this case.

In addition, although the Board requested and obtained the appellant's medical treatment records from the Social Security Administration ("SSA"), a review of these records reveals no information concerning treatment for, or a diagnosis of pes planus.

The Board also concludes that reasonable efforts to develop evidence for the record have been made.  Here, while the Veteran's service enlistment and separation examination reports are of record, as well as their respective accompanying medical history reports, it appears that there are no service treatment records for the Veteran's brief period of active military service.  Under such circumstances, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas, supra.  

In addition, the Board is under a duty to advise the claimant to submit other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has also held that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control, which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

In this case, the RO requested service personnel records from the National Personnel Records Center ("NPRC") in January 2005.  In February 2005, the NPRC informed the RO that, following an extensive and thorough search of its holdings, it had concluded that the records either did not exist or were not located with NPRC, and that further attempts to obtain such records would be futile.  Thereafter, by means of a March 2005 letter, the Veteran was informed about the unavailability of these service records and was asked to provide copies of any service records that may be in his possession.  Although the Veteran provided copies of his service enlistment examination and enlistment and separation medical history reports in response to the January 2005 VCAA letter, he did not provide any additional evidence relevant to the issue decided herein.  In a March 2005 memorandum, the RO determined that all procedures to obtain the Veteran's service treatment records had been correctly followed and exhausted, and any further attempts would be futile.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review of the Veteran's claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.



II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 U.S.C.A. § 1110 (West 2002).    

The Federal Circuit recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

The Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted,"  38 C.F.R. § 3.304(b) (2012), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence  that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2012).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2012).

The Veteran seeks service connection for bilateral pes planus (flat feet), which he claims developed during a brief period of basic training.  Alternatively, he contends that the condition pre-existed service, but was aggravated as a result of the strenuous training he was required to engage in during basic training.  See notice of disagreement, May 2005.

Review of the Veteran's March 11, 1974 service induction examination reveals that he was found to have a diagnosis of second degree bilateral pes planus upon entry into service.  As the Veteran's enlistment examination indicated that he entered military service with noted bilateral pes planus, the presumption of soundness does not attach.  See 38 U.S.C.A. §§ 1111, 1137.  Although the Veteran now claims that he received treatment during service for complaints of painful feet, as noted above, there are no service treatment records associated with the claims folder.  The Veteran's service separation examination is also not available.  However, on his September 13, 1974 report of medical history, he indicated that he then, or had previously experienced foot trouble.  This statement from the Veteran alone, however, is not probative evidence that his pre-existing bilateral pes planus was aggravated by service.  In this regard, the Board observes that the examining clinician reported that he had reviewed the Veteran's statements regarding his history and found no evidence that he had sustained a significant injury or illness since induction.  

Post-service treatment reports show no complaints of, treatment for, or a diagnosis of pes planus.  

In July 2011, the Veteran was afforded a VA feet examination, at which time, 
x-rays of the bilateral feet demonstrated bilateral pes planus and mild bilateral hallux valgus.  The VA examiner opined that it is less likely than not that the Veteran's bilateral pes planus was caused by, was a result of, or was permanently aggravated by his basic training in service.  In this regard, he explained that there was no evidence of an in-service foot injury and the symptoms the Veteran reported relating to his 1974 basic training would not likely cause chronic bilateral pes planus symptoms.  Rather, he concluded that the report of continuation of bilateral foot pain was most likely a result of the Veteran's pre-existing pes planus and/or diabetes mellitus, and was highly unlikely to have been secondary to walking or marching in basic training for three weeks.  

In June 2013, the Veteran's claims folder was reviewed by a second VA examiner for an opinion and rationale concerning whether his pre-existing pes planus had increased in severity during service and, if so, whether there was clear and unmistakable (obvious or manifest) evidence that such increase in severity was due to the natural progression of the condition.  Based on her review of the complete evidence of record, the examiner concluded that the Veteran's bilateral pes planus with bilateral hallux valgus was less likely than not caused by, or aggravated beyond its natural progression by military service.  In this regard, she explained that his bilateral pes planus was documented on his enlistment examination as a pre-existing condition with no documented evidence of record of any aggravation beyond the normal progression of the condition.  She further noted that bilateral foot pain is an expected symptom with pes planus, and that progression to include bilateral hallux valgus was an expected finding.  

Based on a review of the complete claims folder, the Board finds that the competent evidence of record establishes that the Veteran's bilateral pes planus pre-existed service and was not aggravated therein.  The diagnosis of second degree pes planus was made during the Veteran's induction examination and there is no evidence that the Veteran either reported, or subsequently sustained any type of injury to his feet.  Rather, his sole assertion is that his condition was permanently aggravated by the usual increased physical activity of basic training.  The Board further notes that two competent VA examiners, after reviewing the complete claims folder, concluded that it was less likely than not that his condition had been caused or aggravated by his brief period of military service.  The most recent examiner indicated that bilateral foot pain is an expected symptom of bilateral pes planus.  Thus to the extent that the Veteran may assert that his separation notation regarding foot trouble indicates an increase in symptoms in service, the most probative evidence of record indicates that any increase in symptoms of pes planus in service manifested by foot pain clearly and unmistakably is due to the natural progress of the disease as well as the later development of bilateral hallux valgus.

In addition, there is no probative evidence showing that the Veteran was treated for pes planus during the more than 30 years following his separation from active service, and he did not report complaints relating to pes planus until applying for service connection in 2004.  In this regard, the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the amount of time that passed following service without any documented complaint or treatment for pes planus is evidence that weighs against the Veteran's claim.

In addition to the medical evidence, the Board has also considered the Veteran's personal statements in support of his claim.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As foot pain is something the Veteran, as a layperson, is competent to report, his assertions regarding experiencing chronic pain since service are entitled to some probative weight.  
However, although the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury during service.  Additionally, in Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court held that continued complaints of pain after service do not suffice to establish a medical nexus where the issue at hand concerns etiology, and requires a medical opinion.  In this case, the fact remains that the only probative medical opinions of record fail to relate the Veteran's current bilateral pes planus condition to military service.  The Board finds the opinions of the VA examiners to be the most probative evidence of record as to the etiology of the Veteran's current disorder and outweighs the Veteran's assertions that his complaints of continuing bilateral foot pain following service are related to his current foot disorders and due to his military service. 

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral pes planus.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



							(Continued on next page)


ORDER


Entitlement to service connection for bilateral pes planus is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


